In a proceeding pursuant to CPLR article 75 to stay arbitration, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Queens County, entered April 8, 1993, which denied the petition.
Ordered that the order and judgment is affirmed, with costs to the respondent-respondent.
The Supreme Court held that the respondent Brenda Mazza’s insurance policy contained inconsistent provisions as to the circumstances under which a policy holder is required to file a statement under oath in order to acquire certain postaccident benefits. We agree. In accordance with well established law, we construe the inconsistency against the carrier (see, Reisman v Coleman, 193 AD2d 659, 660), and we conclude that the Supreme Court properly denied the carrier’s petition to stay arbitration (see, Matter of Empire Ins. Co. v Kaparos, 183 AD2d 566). Sullivan, J. P., Balletta, Rosenblatt and Florio, JJ., concur.